                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION


CHINA COOPER WILCOX, Individually
and as Executor of the Estate of I.C., a
minor, deceased                                                                              PLAINTIFF


v.                                       CASE NO. 4:18-cv-04093


DART TRANS, INC.                                                                         DEFENDANT


                                                ORDER

        Before the Court is Plaintiff’s Dismissal Without Prejudice of all Claims and all

Defendants. ECF No. 12. The Court construes this filing as a Motion to Dismiss. The Court finds

this matter ripe for consideration.

        In the instant motion, Plaintiff moves for dismissal of all her claims and all Defendants 1

without prejudice and with each party to bear its own costs. Although Defendant Dart Trans, Inc.

has not responded, the Court has been informed that it does not oppose the instant motion.

Accordingly, the Court finds that the instant motion should be and hereby is GRANTED. This

matter is DISMISSED WITHOUT PREJUDICE with each party to bear its own costs.

         IT IS SO ORDERED, this 7th day of November, 2018.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           United States District Judge




1
  Only Defendant Dart Trans, Inc. remains as the Clerk of Court entered a Clerk’s order on October 30, 2018,
dismissing all other defendants for failure to timely serve. See ECF No. 11.
